—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered September 2, 1998, as amended September 8, 1998, convicting defendant, after a jury trial, of murder in the second degree and attempted murder in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 25 years to life and 10 to 20 years, respectively, unanimously affirmed.
The hearing court properly denied suppression of the lineup identifications. A review of the lineup photos establishes that the lineup participants possessed the same general physical characteristics as those of defendant and that defendant’s barely noticeable facial scar did not render the lineup unduly suggestive (see, People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833; People v Nolan, 277 AD2d 400). Furthermore, after observing defendant in the courtroom at the same distance at which the lineup was viewed by the witnesses, the court noted that the scar was indiscernible at that distance.
The record establishes that defendant waived his right to be present at sidebar conferences during jury selection and refutes the claims made in his pro se supplemental brief. Concur— Nardelli, J. P., Williams, Ellerin, Lerner and Saxe, JJ.